Case 1:21-cv-03616-JGK Document11 Filed 06/15/21 Page 1of4

 

 

 

 

USDS SDNY

DOCUMENT
UNITED STATES DISTRICT COURT ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK DOC #:
KEMAR McGREGOR, DATE FILED: 6//5/02(_

 

 

 

 

 

Plaintiff,
21-CV-3616 (JGK)
-against-
ORDER OF SERVICE
BROADCAST MUSIC INCORPORATED (BMD,

 

Defendant.

 

JOHN G. KOELTL, United States District Judge:
Plaintiff, appearing pro se, brings this action under the Copyright Act, 17 U.S.C. § 101, et
seq., alleging that Defendant infringed on his musical compositions. By order dated June 4,
2021, the Court granted Plaintiffs request to proceed without prepayment of fees, that is, iv
forma pauperis (FP).
DISCUSSION

A. Service on Defendant BMI

Because Plaintiff has been granted permission to proceed IFP, Plaintiff is entitled to rely
on the Court and the U.S. Marshals Service to effect service. Walker v. Schult, 717 F.3d. 119, 123
n.6 (2d Cir. 2013); see also 28 U.S.C. § 1915(d) (“The officers of the court shall issue and serve
all process . . . in [I[FP] cases.”); Fed. R. Civ. P. 4(c)(3) (the court must order the Marshals
Service to serve if the plaintiffis authorized to proceed IFP). Although Rule 4(m) of the Federal
Rules of Civil Procedure generally requires that the summons and complaint be served within 90
days of the date the complaint is filed, Plaintiff is proceeding IFP and could not have served the
summons and complaint until the Court reviewed the complaint and ordered that a summons be
issued, The Court therefore extends the time to serve until 90 days after the date the summons is

issued. If the complaint is not served within that time, Plaintiff should request an extension of

 
Case 1:21-cv-03616-JGK Document11 Filed 06/15/21 Page 2 of 4

time for service. See Meilleur v. Strong, 682 F.3d 56, 63 (2d Cir. 2012) cholding that it is the
plaintiff's responsibility to request an extension of time for service); see also Murray v. Pataki,
378 F. App’x 50, 52 (2d Cir. 2010) (“As long as the [plaintiff proceeding [FP] provides the
information necessary to identify the defendant, the Marshals’ failure to effect service
automatically constitutes ‘good cause’ for an extension of time within the meaning of Rule
4(m).”).

To allow Plaintiff to effect service on Defendant BMI through the U.S. Marshals Service,
the Clerk of Court is instructed to fill out a U.S. Marshals Service Process Receipt and Return
form (“USM-285 form”) for this Defendant. The Clerk of Court is further instructed to issue a
summons and deliver to the Marshals Service all the paperwork necessary for the Marshals
Service to effect service upon this Defendant.

Plaintiff must notify the Court in writing if Plaintiff's address changes, and the Courtmay
dismiss the action if Plaintiff fails to do so.

B. Flava Roots Publishing

Plaintiff may not proceed pro se on behalf of Flava Roots Publishing. A person who is not
an attorney may only represent himself in a pro se action; he may not represent another entity.
See Rowland v. California Men’s Colony, 506 U.S. 194, 202-03 (1993) (noting that courts do not
allow corporations, partnerships, associations, and other “artificial entities” to appear in court
without an attorney); Pridgen v, Andresen, 113 F.3d 391, 393 (2d Cir. 1997) (“[A]ppearance pro
se denotes (in law Latin) appearance for one’s self; so that a person ordinarily may not appear
pro se in the cause of another person or entity.”). Plaintiff may therefore bring his own claims
pro se, but Flava Roots Publishing must obtain counsel in order to proceed with this action.

The Court grants Plaintiff thirty days to obtain a counsel on behalf of Flava Roots

Publishing. If Plaintiff does not obtain counsel for Flava Roots Publishing by the end of the

2

 
Case 1:21-cv-03616-JGK Document 11 Filed 06/15/21 Page 3 of 4

thirty-day period, the Court may dismiss the claims asserted by Flava Roots Publishing, and
the case will proceed with Kemar McGregor as the sole Plaintiff.

CONCLUSION

The Clerk of Court is directed to mail a copy of this order to Plaintiff, together with an
information package.

Plaintiff is granted a thirty days’ leave to obtain counsel for Flava Roots Publishing.

The Clerk of Court is further instructed to issue a summons, complete the USM-285 form
with the address for BMI, and deliver all documents necessary to effect service to the U.S.
Marshals Service.

SO ORDERED.

Dated: June 14, 2021 oN CL of C. hf

 

New York, New York ~~ JOHN G. KOELTL
United States District Judge

 
Case 1:21-cv-03616-JGK Document 11 Filed 06/15/21 Page 4 of 4

DEFENDANT AND SERVICE ADDRESS

Broadcast Music Incorporated (BMI)
7 World Trade Center

250 Greenwich Street

30" Floor

New York, New York 10007-0030

 

 
